 
Exhibit 10.21
 
April 15, 2002
 
Kevin Fitzgerald
 
Employment Offer
 
Dear Kevin,
 
Computer Access Technology Corporation (CATC) would like to hire you as a full
time employee and offer you the position of Vice President of Sales and Customer
Service, reporting to me.
 
The terms and conditions of employment are defined in the attached Employment
Agreement document. To indicate your acceptance of CATC’s offer, please sign and
date the employment agreement in the space provided and return it to Alena
Pierce.
 
Kevin, we are excited about you joining the CATC team and look forward to
building a great company together. Congratulations!
 
 
Sincerely,
 
Jean-Loius Gassée
President and Chief Executive Officer

 
- CONFIDENTIAL -



--------------------------------------------------------------------------------

 
EMPLOYMENT AGREEMENT
 
Computer Access Technology Corporation, a corporation, (hereinafter known as
“CATC”), having its principal place of business at 2403 Walsh Avenue, Santa
Clara, California 95051-1302, is hiring Kevin Fitzgerald, whose social security
number is                         -             (hereinafter referred to as
“Employee”), located at                                         
                    , as a full time employee under the following conditions:
 
1.    JOB DESCRIPTION
 
As an Officer of the Company and a key member of CATC’s top management team,
Employee shall perform all business functions required by CATC, including but
not limited to:
 

 
•
 
Develop and update sales plans that will maximize revenue and profit generation
according to corporate business plan

 

 
•
 
Build and lead the team of sales professionals to successfully execute that plan

 

 
•
 
Provide monthly a bottoms-up, detailed and accurate 12 months rolling sales
forecast

 

 
•
 
Establish and manage worldwide sales channels

 

 
•
 
Manage major accounts and OEM relations including negotiations and closing
revenue opportunities

 

 
•
 
Establish maintenance agreements to maximize revenue potential

 

 
•
 
Manage pre-sales and post-sales customer support

 

 
•
 
Interact with other members of CATC’s executive team to provide feedback,
insight and ideas that contribute to the growth and success of the company

 
2.    COMPENSATION
 
2.1.  Salary:
 
Employee is paid a semi-monthly salary starting at $7,291.66 and is exempt from
overtime pay.
 
2.2  Bonus:
 
Employee will be eligible to be considered for a 6-month achievement bonus of
$30,000. The bonus (if any) will be awarded based on objective and or subjective
criteria established by the Chief Executive Officer within the first 30 days of
employment.
 
In addition, Employee will be eligible for a quarterly bonus based on
successfully reaching revenue targets established in advance. Eligibility for
the target quarterly bonus is contingent upon Employees continuous employment
through the entire quarter. No bonus will be paid for a partial employment
period of the quarter. Eligibility for the target quarterly bonus will begin
with revenue targets beginning January 1, 2003.
 
If the revenue in a quarter is 100% of the target number established, Employee’s
bonus would be $15,000; if the revenue in a quarter is 110% of the target number
established, Employee’s bonus would be $20,000; if the revenue in a quarter is
above 110% of the target number established,
- CONFIDENTIAL -



2



--------------------------------------------------------------------------------

 
Employee’s bonus would be $20,000 plus one percent (1%) of the revenues above
110% of the target number established; or if the revenue in a quarter is 90% of
the target established, Employee’s bonus would be $10,000. The calculation
between 90% and 110% of the target number generates a bonus amount that is
linear. If the revenue in a quarter is below 90% of the target established,
Employee will not receive a quarterly bonus.
 
CATC may periodically pay Employee achievement bonuses based on the company
financial performances and on Employee’s meeting certain objectives as defined
by CATC’s management.
 
2.3.  Stock Option:
 
When joining the company, Employee will have an option to purchase 150,000 of
CATC’s common shares in accordance with CATC’s Stock Option plan, subject to
CATC Board of Directors’ approval.
 
In addition, upon successfully reaching the goals and objectives for the first 6
months of employment, CATC will grant Employee another option to purchase 30,000
of CATC’s common shares in accordance with CATC’s Stock Option plan, subject to
CATC Board of Directors’ approval.
 
Additional shares may be granted periodically based on the company financial
performances and on Employee’s meeting certain objectives as defined by CATC’s
management.
 
2.4.  Performance Reviews:
 
Employee will have annual performance reviews. Changes in the compensation
package will be determined once a year and will be related to Employee’s job
performance and to the company revenues and profits.
 
3.    BENEFITS
 
3.1.  Health Care:
 
Medical, Dental, Vision, Life and Disability insurance plans are fully paid by
CATC for Employee and dependents.
 
3.2.  Pension Plan:
 
CATC offers its employees a 401K retirement saving plan. The company provides
matching contributions to the plan at the discretion of its Board of Directors.
 
3.3.  Time Off:
 
CATC recognizes the need for employees to enjoy time away from work to relax and
pursue personal activities. Employee is entitled to the following time off:
 

 
•
 
16 days paid vacation for the first year of service (1.33 days per month
accrual). One additional day per year of service up to maximum of 26 days per
year.

 

 
•
 
6 days paid sick leave per year, pro-rated on the first year of service if
employee starts after January 1st.

 

 
•
 
Paid Holidays for all Holidays that CATC’s offices are closed.

 
Employee should schedule her time off with his supervisor, providing reasonable
notice so that both company and personal needs can be met.
 
- CONFIDENTIAL -



3



--------------------------------------------------------------------------------

 
4.    EXPENSES
 
CATC shall reimburse Employee for actual travel expenses incurred while in a
travel status authorized in writing by CATC for reasonable amounts. Said
reimbursement to cover all proper expenses including motel bills, meals, and:
 
(1)  Either the cost of transportation by common carriers; or
 
(2)  A per-mile amount (following Government regulations) when Employee’s
automobile is used; and
 
(3)  Other incidental expenses
 
5.    INVENTIONS, PATENT RIGHTS AND COPYRIGHTS
 
(a)  Employee agrees that Employee will communicate to CATC’s management all
inventions made or conceived by Employee in connection with the performance of
the work contemplated by this Agreement and that Employee will, without further
consideration, assign all right, title and interest in such inventions to CATC
and will assist CATC and its nominees in every proper way (entirely at CATC
expense) to obtain for its own benefit patents for such inventions in any and
all countries, the invention to be and remain the property of CATC and its
nominees, whether patented or not.
 
(b)  Inventions referred to in the above paragraph means any invention,
improvement, or discovery (whether or not patentable) conceived or actually
reduced to practice either in the performance of the experimental,
developmental, or research work contemplated by this Agreement.
 
(c)  Employee agrees that all writings produced by Employee under this contract
shall be the sole property of CATC and CATC shall have the exclusive right to
copyright such writings in any country or countries.
 
6.    CATC’s TRADE SECRETS
 
Employee agrees that Employee will not, either during or subsequent to the term
of this Agreement, directly or indirectly, divulge to unauthorized persons any
secret or confidential know-how or other information acquired through Employee’s
association with CATC, including work in connection with any contract for any
department of the United States Government or other customer, and not known to
the industry or recognized as standard practice, whether acquired or developed
by Employee during the term of this Agreement or obtained from other employees;
and that Employee will not, either during or subsequent to the term of this
Agreement, directly or indirectly, publish or disclose to any third party any
such information without written authorization from CATC to do so, nor will
Employee use such information apart from CATC’s business without the approval of
CATC.
 
7.    TRADE SECRETS OF OTHERS
 
Employee represents that Employee’s performance of all of the terms of this
Agreement and as an Employee to CATC does not and will not breach any agreement
to keep in confidence proprietary information, knowledge or data acquired by
Employee in confidence or in trust prior to Employee’s execution of this
Agreement with CATC, and Employee will not disclose to CATC, or induce CATC to
use, any confidential or proprietary information or material belonging
 
- CONFIDENTIAL -



4



--------------------------------------------------------------------------------

to any previous employer or others. Employee agrees not to enter into any
agreement either written or oral in conflict herewith.
 
8.    EMPLOYMENT TERMS
 
8.1.  At-will Employment
 
If you accept this offer, your employment with CATC shall be “at-will.” That
means that your employment is not for any specified period of time and can be
terminated by yourself or CATC for any or no particular reason or cause, and at
anytime, with or without advance notice. Furthermore, you can be promoted,
demoted, have your title, duties, compensation or other terms or conditions of
your employment changed with or without cause or notice at the will of CATC. The
“at-will” nature of your employment, as set forth above, cannot be changed
except in an express writing signed by the CEO of CATC.
 
8.2.  Severance Benefits
 
(a)  Termination.    If Employee’s employment terminates (i) at any time after a
waiting period of twelve (12) months from Start Date, or (ii) if Employee’s
employment terminates at any time within twelve (12) months following a Change
of Control, then Employee shall be entitled to receive the following severance
benefits:
 
(i)  Terminationother than for Cause; Good Reason.    If Employee’s employment
is terminated by the Company other than for Cause or if Employee terminates
Employee’s employment due to a Good Reason, then Employee shall be entitled to
receive severance pay from the Company in an amount equal to Employee’s base
salary for the six calendar month period immediately preceding the Termination
Date. Any severance payment to which Employee is entitled pursuant to this
Section shall be paid by the Company to Employee in cash and in full not later
than thirty (30) calendar days following the Termination Date.
 
(A)  Procedures.    In the event Employee believes that the Company has taken an
action that constitutes Good Reason as defined in Section 9. (d), Employee shall
give written notice to the Company in writing setting forth the basis for such
belief. The Company shall have 30 days in which to take action, restoring
Employee to the position Employee was in prior to the Company taking the action
that constituted Good Reason. If the Company takes such action, Employee shall
not thereafter have the right to terminate employment for Good Reason on account
of the actions previously taken by Employee. If Employee fails to notify the
Company within 30 days of the events that constitute Good Reason, Employee shall
not thereafter have the right to terminate Employee’s employment for Good Reason
based on those events.
 
(ii)  Voluntary Resignation; Termination for Cause.    If Employee’s employment
terminates by reason of Employee’s voluntary resignation (and not for Good
Reason), or if Employee is terminated for Cause, then Employee shall not be
entitled to receive severance or other benefits except for those (if any) as may
then be established under the Company’s then existing severance and benefits
plans and practices or pursuant to other agreements with the Company.
 
(iii)  Disability; Death.    If the Company terminates Employee’s employment as
a result of Employee’s Disability, or such Employee’s employment is terminated
due to the death of Employee, then Employee shall not be entitled to receive
severance or other benefits except for
 
- CONFIDENTIAL -



5



--------------------------------------------------------------------------------

those (if any) as may then be established under the Company’s then existing
severance and benefits plans and practices or pursuant to other agreements with
the Company.
 
(b)  Other Termination.    In the event Employee’s employment is terminated for
any reason, (i) prior to the termination of the twelve (12) months waiting
period from Start Date or (ii) prior to the occurrence of a Change of Control or
(iii) after the twelve (12) months period following a Change of Control, then
Employee shall be entitled to receive severance and any other benefits only as
may then be established under the Company’s existing severance and benefits
plans and practices or pursuant to other agreements with the Company.
 
9.    DEFINITION OF TERMS
 
The following terms referred to in this Agreement shall have the following
meanings:
 
(a)  Cause.    For purposes of this Agreement, the term “Cause” is defined as
any one or more of the following occurrences:
 
(i)  Employee’s continued failure to perform Employee’s duties and
responsibilities commensurate with the scope and stature of Employee’s position
in good faith and to the best of Employee’s ability for a period of 30 days
after written notice thereof from the Company to Employee; or
 
(ii)  Employee’s conviction by, or entry of a plea of guilty or nolo contendere
in, a court of competent and final jurisdiction for any crime which constitutes
a felony in the jurisdiction involved; or
 
(iii)  Employee’s commission of an act of fraud or misappropriation of funds,
whether prior or subsequent to the date hereof, upon the Company; or
 
(iv)  Employee’s breach of a material provision of this Agreement or Employee’s
Confidential Information and Invention Assignment Agreement with the Company; or
 
(v)  Gross negligence by Employee in the scope of Employee’s services to the
Company; or
 
(vi)  Employee’s commencement of employment (as an employee or a consultant)
with another employer while Employee is an employee of the Company, without the
prior written consent of the Company; or
 
(vii)  Material nonconformance with the Company’s standard business practices
and policies generally, including but not limited to policies against racial or
sexual discrimination or harassment, delivered in writing to Employee.
 
(b)  Change of Control.    “Change of Control” means the occurrence of any of
the following events:
 
(i)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended) other than Dan Wilnai, Peretz
Tzarnotzky or Philips Semiconductors (or any affiliate of any such person) is or
becomes the “beneficial owner” (as defined in Rule 13d-3 under said Act),
directly or indirectly, of securities of the Company representing fifty percent
(50%) or more of the total voting power represented by the Company’s then
outstanding voting securities; or
 
- CONFIDENTIAL -



6



--------------------------------------------------------------------------------

 
(ii)  The shareholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company, such surviving entity or the entity that controls such surviving
entity outstanding immediately after such merger or consolidation, or the
stockholders of the Company approve a plan of complete liquidation of the
Company or an agreement for the sale or disposition by the Company of all or
substantially all the Company’s assets.
 
(c)  Disability.    “Disability” shall mean that Employee has been unable to
perform Employee’s Company duties as the result of Employee’s incapacity due to
physical or mental illness, and such inability, at least 26 weeks after its
commencement, is determined to be total and permanent by a physician selected by
the Company or its insurers and acceptable to Employee or Employee’s legal
representative (such Agreement as to acceptability not to be unreasonably
withheld). Termination resulting from Disability may only be effected after at
least 30 days’ written notice by the Company of its intention to terminate
Employee’s employment. In the event that Employee resumes the performance of
substantially all of Employee’s duties hereunder before the termination of
Employee’s employment becomes effective, the notice of intent to terminate shall
automatically be deemed to have been revoked.
 
(d)  Good Reason.    “Good Reason” shall mean (i) without Employee’s express
written consent, the significant reduction of Employee’s duties, authority or
responsibilities, relative to Employee’s duties, authority or responsibilities
as in effect immediately prior to such reduction, or the assignment to Employee
of such reduced duties, authority or responsibilities; (ii) a reduction by the
Company in the base salary of Employee as in effect immediately prior to such
reduction, unless such reduction is caused by Company’s general business
conditions; or (iii) the relocation of Employee to a facility or a location more
than ninety (90) miles from Employee’s then present location, without Employee’s
express written consent.
 
(e)  Termination Date.    “Termination Date” shall mean (i) if Employee’s
employment is terminated by the Company for Disability, thirty (30) days after
notice of termination is given to Employee (provided that Employee shall not
have returned to the performance of Employee’s duties on a full-time basis
during such thirty (30)-day period), (ii) if Employee’s employment is terminated
by the Company for any other reason, the date on which a notice of termination
is given; provided, however, that if within thirty (30) days after the Company
gives Employee notice of termination, Employee notifies the Company that a
dispute exists concerning the termination or the benefits due pursuant to this
Agreement, then the Termination Date shall be the date on which such dispute is
finally determined, either by mutual written agreement of the parties, or a by
final judgment, order or decree of a court of competent jurisdiction (the time
for appeal there from having expired and no appeal having been perfected), or
(iii) subject to Section 8.2 (a)(i)(A), if Employee’s employment is terminated
by Employee for Good Reason, the date on which Employee delivers the notice of
termination required by such Section to the Company.
 
10.    MISCELLANEOUS PROVISIONS
 
(a)  Waiver.    No provision of this Agreement shall be modified, waived or
discharged
 
- CONFIDENTIAL -



7



--------------------------------------------------------------------------------

unless the modification, waiver or discharge is agreed to in writing and signed
by Employee and by an authorized officer of the Company (other than Employee).
No waiver by either party of any breach of, or of compliance with, any condition
or provision of this Agreement by the other party shall be considered a waiver
of any other condition or provision or of the same condition or provision at
another time.
 
(b)  Whole Agreement.    No agreements, representations or understandings
(whether oral or written and whether express or implied) which are not expressly
set forth in this Agreement have been made or entered into by either party with
respect to the subject matter hereof.
 
(c)  Choice of Law.    The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California as applied to agreements entered into and performed within California
solely by residents of that state.
 
(d)  Withholding.    All payments made pursuant to this Agreement will be
subject to withholding of applicable income and employment taxes.
 
11.    EFFECTIVE DATE
 
This Agreement is effective as of April 16, 2002.
 
12.    ENTIRE AGREEMENT
 
This Agreement embodies the entire agreement and understanding which exists
among and between the parties relating to the subject matter. There are no
agreements, representations, warranties or statements with respect to the
subject matter hereof except as expressly set forth herein.
 
COMPUTER ACCESS TECHNOLOGY CORP.
 
Employee
 
Signature                                                           
 
Signature:                                                           
Jean-Louis Gassée, President and CEO
 
Name:  Kevin Fitzgerald
Date:  April 16, 2002
 
Date

 
- CONFIDENTIAL -



8